2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                         United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted January 31, 2013∗
                                         Decided February 19, 2013


                                                   Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                    DANIEL A. MANION, Circuit Judge

                                    MICHAEL S. KANNE, Circuit Judge


    No. 12-3214
                                                                     On Petition for Review of an
    MARCEL POP,                                                      Order from the Board of
         Petitioner,                                                 Immigration Appeals.

                    v.                                               No. A071 030 710

    ERIC H. HOLDER, JR., Attorney General of the
    United States,
          Respondent.


                                                    Order

           The petition for review is dismissed for want of jurisdiction. See Anaya-Aguilar v.
    Holder, 683 F.3d 369 (7th Cir. 2012).




    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).